PER CURIAM:
Plaintiffs sued to enjoin defendants from completing a building. The case was court-tried. On June 27, 1977, the court announced that the case would be taken under advisement upon filing of briefs. Thereafter on January 18, 1978, the court made a docket entry finding the issues in favor of defendants and against plaintiffs. No judgment was entered at that time. Plaintiffs filed a notice of appeal from “the appealable order entered in this action on the 18th day of January, 1978.” It was not until June 29, 1978, that the circuit court entered final judgment in the cause.
The appeal must be dismissed because no notice of appeal has been filed from the judgment of June 29,1978. We incorporate the reasoning set forth in Pomeroy v. Kympton, 572 S.W.2d 505 (Mo.App.1978). The dismissal shall be without prejudice to apply for leave to file a notice of appeal out of time. V.A.M.R. 81.07(a).
All concur.